Citation Nr: 1421917	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from September 2001 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for PTSD.


FINDING OF FACT

The Veteran served in combat, and has been diagnosed by a VA psychiatrist with PTSD attributable, in part, to combat.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

In this case, the Veteran reported two stressors.  He reported experiencing combat upon his arrival into Afghanistan.  He also reported seeing two men run over by a tank during training exercises at Fort Polk.

In this case, the Veteran's Form DD-214 shows he was awarded the Combat Infantryman Badge (CIB).  Therefore, he served in combat and his first listed stressor has been verified.  Moreover, VA records dated August 2010 reflect a diagnosis of PTSD.  Although the treating psychiatrist noted that PTSD was mostly related to the two deaths the Veteran reported, she noted that the Veteran described two "criterion A" stressors.  This includes his combat experience.  Therefore, PTSD has been diagnosed and attributed to the Veteran's combat experiences in service.

Notably, the Veteran was also afforded two VA examinations, and neither VA examiner diagnosed PTSD.  The April 2011 VA examiner stated that it was unclear whether the Veteran had actually experienced his claimed stressors.  However, as noted above, exposure to combat stressors has already been conceded, and therefore the probative value of this opinion is limited.  An earlier June 2010 VA examiner noted that the Veteran did not meet the full constellation of PTSD symptoms.  However, when this opinion is weighed against the August 2010 records, the evidence as to whether the Veteran is diagnosed with PTSD is in equipoise.  Therefore, resolving all doubts in his favor, a diagnosis of PTSD is established.  As this diagnosis has been attributed to stressors in service, a grant of service connection is appropriate.


ORDER

Service connection for PTSD is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


